Title: Abigail Adams to John Adams, 21 October 1781
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       October 21. 1781
      
     
     It is now four weeks since Capt. Newman arrived in the Brig Gates and brought me your Letter of the 22d of May. It wanted but a few days of a year from the date of your last when this reached me. Time which is said to soften and alleviate Sorrow, encreases anxiety when connected with expectation. This I hourly experience, and more particularly, since Mr. Brush acquainted me that my dear Charles was on Board Commodore Gillion.
     3 frigates of the Enemies and a 50 Gun Ship the Chatham, are cruising upon our Coast for the vessels which are expected from Holland. I tremble for the dangers to which he may be exposed from the Enemy, and of our coast, if he should not speedily arrive, but there is one consolation to which I must ever resort, in all my anxietyes. I thank Heaven who has given me to believe in a superintending providence Guiding and Governing all things in infinate wisdom and “to look through and trust the Ruler of the Skye.”
     From Mr. Brush I learnt something of your domestick affairs—that you had taken a House in Amsterdam, that you had Sent our eldest Son to Petersburgh with Mr. Dana, and Charles Home on account of his Health—and the desire he had to return again to his native Country, which must have been great indeed to induce the poor fellow to cross the atlantick without Father or Brother. How much does the anxious Heart of a Mother feel upon this occasion. No doubt you have some kind Friends, to whose care you have entrusted him, but I should have felt easier if you had written to me about it.
     The Chevalier L’Etomb arrived here and did me the honour of a visit soon after. He brought me your favour from Leyden dated March 11th. He has kindly offerd me a safe conveyance of my Letters, by covering them himself to you, and by particular orders which he has promised to give about them. If you should write by way of France I could wish you would send under cover to him. I am not without Suspicion that you have written by way of France, and that they have been stoped. I know not how else, to account for my not hearing from you for so long a space of time. No doubt their are British Emissaries and American knaves employed for that purpose. I am told D——n is in Holland—for no good I dare say. The whole junto will be soon known in America for a set of wicked unprincipled debauched wretches, from the old Deceiver down to the young Cockatrice.
     You flatter me with a pleasing Illusion that if ever you see your Native land again you will not quit it. If you once see it at peace, I should hope you would not, but untill then, I can have little faith in the promise—for tho you should return with that desireable object unaccomplished, the same principle which first led you to quit your family and Friends would opperate again, when ever you could be brought to believe that you could render your Country more Service abroad than at Home; altho providence has been pleased to seperate us, it is not with the mortifying reflection that you quited your Native Land through fear, malice or Ill Will towards it, but by the unanimous voice of a free people you were deputed to give peace to Britain. Her haughty and unjust principles and sentiments have heitherto obstructed the Benevolent wishes of the United States.—Some late measures of Congress have led the Friends of American Freedom to fear that an undue influence presides in her Councils, and that partiality will confer the recompence due to virtue upon elegant and polished vice—that complasance is preferred to honest zeal, adulation, to Truth, and meaness of Spirit, to Elevation of Soul. Are We an Independant Nation? If we are, why not speak a language becomeing a free people?
     You will receive dispatches no doubt before this will reach you that will serve to explain what I have said. You will see with whom and what you are colleagued. Some you can have little hopes of assistance from, considering their present situation—and some will have no Inclination, but to obstruct your measures.
     But at present I see no prospect of your negotiating jointly or seperately. Yet Cornwallis is in a most deplorable situation, his out works all taken, himself cooped up, and must be necessitated to surrender with his army soon from present appearences. Green is fighting like a Hero, as he is. I believe he has fought more Battles than any General in the Army, and has been as successfull. Our affairs look Brilliant I assure you.
     My dear dearest Friend write by every opportunity, why not by Bilboa. It is as good and safe a way as any I know of. Do not if you can possibly prevent it, let me pass such an other twelve month as the year past. I have sighd enough to have borne your Letters over could they have reachd you.—My Charles, o when shall I see him. May no misfortune befall him prays your ever Ever affectionate
     
      Portia
     
    